UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4762
LARRY WADE MCVAY, II,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
           Joseph F. Anderson, Jr., Chief District Judge.
                             (CR-00-181)

                      Argued: September 28, 2001

                      Decided: February 1, 2002

     Before LUTTIG, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished opinion. Judge Traxler wrote the majority
opinion, in which Judge Luttig joined. Judge King wrote a dissenting
opinion.


                             COUNSEL

ARGUED: John Herman Hare, Assistant Federal Public Defender,
Columbia, South Carolina, for Appellant. Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee. ON BRIEF: Scott N. Schools, United States Attorney,
Columbia, South Carolina, for Appellee.
2                          UNITED STATES v. MCVAY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                   OPINION

TRAXLER, Circuit Judge:

   Larry Wade McVay, II, appeals the sentence imposed by the dis-
trict court following his plea of guilty to armed bank robbery. See 18
U.S.C.A. §§ 2113(a) & (d) (West 2000). McVay contends that the
district court improperly sentenced him as a career offender under
United States Sentencing Guideline § 4B1.1 (1998), because one of
the two prior state court predicate convictions qualifying him for
treatment as a career offender was imposed in violation of his right
to court-appointed counsel. We affirm.

                                        I.

   McVay was charged with conspiracy to commit armed bank rob-
bery, see 18 U.S.C.A. § 371 (West 2000), and armed bank robbery,
see 18 U.S.C.A. § 2113(a) & (d). He subsequently pleaded guilty to
the § 2113(a) & (d) count pursuant to a written plea agreement.
Because McVay had two prior felony convictions, McVay’s presen-
tence report provided that he should be sentenced as a career offender
under U.S.S.G. § 4B1.1.1 The two convictions, both of which
occurred in Lexington County, South Carolina, were for second
degree burglary in July 1994, and for common law robbery in Febru-
ary 1996.
    1
   Section 4B1.1 of the United States Sentencing Guidelines provides in
pertinent part:
        A defendant is a career offender if (1) the defendant was at least
        eighteen years old at the time the defendant committed the
        instant offense, (2) the instant offense of conviction is a felony
        that is either a crime of violence or a controlled substance
        offense, and (3) the defendant has at least two prior felony con-
        victions of either a crime of violence or a controlled substance
        offense.
                       UNITED STATES v. MCVAY                           3
   McVay objected to being sentenced as a career offender by chal-
lenging the 1996 state conviction for common law robbery. Specifi-
cally, McVay claimed that the conviction had been obtained in
violation of his Sixth Amendment right to court-appointed counsel
because he had requested and was denied court-appointed counsel
prior to his entering a plea of guilty to the charge.2 The district court
adjourned the sentencing hearing to allow briefing and the submission
of additional evidence in support of the challenge, but ultimately
overruled McVay’s objection to the career offender designation.
McVay was then sentenced to 188 months of imprisonment followed
by five years of supervised release, and ordered to pay restitution.

                                   II.

                                   A.

    As a general rule, a district court must count a prior state court
offense that has not been reversed, vacated or invalidated as a predi-
cate conviction for purposes of the § 4B1.1 career offender enhance-
ment, assuming it otherwise qualifies under that section. See United
States v. Bacon, 94 F.3d 158, 161-62 (4th Cir. 1996). Thus, McVay’s
common law robbery conviction "counts as a predicate offense under
§ 4B1.1 unless federal or constitutional law provides an avenue for
. . . collateral attack." Id. at 162. In Custis v. United States, 511 U.S.
485, 496 (1994), however, the Supreme Court severely restricted that
avenue. Specifically, the Court held that a defendant in a federal sen-
tencing proceeding has no right to collaterally challenge a prior state
court conviction used to enhance his sentence, even on federal consti-
tutional grounds, with the single exception of cases in which the
defendant can establish that the prior state conviction was obtained in
violation of the Sixth Amendment right to court-appointed counsel as
established by the Court in Gideon v. Wainwright, 372 U.S. 335
(1963). See Custis, 511 U.S. at 487, 496.

  In Gideon, the Supreme Court held that the Sixth Amendment, as
applied to the states via the Fourteenth Amendment, requires states to
  2
   McVay does not collaterally attack his 1994 conviction for second
degree burglary. It is undisputed that McVay waived attorney representa-
tion and proceeded pro se in that proceeding.
4                      UNITED STATES v. MCVAY
provide counsel for defendants financially unable to employ counsel,
unless the right is competently and intelligently waived. See Gideon,
372 U.S. at 344-45. Because this failure to appoint counsel for an
indigent defendant is considered a jurisdictional defect which voids
the state conviction, see Johnson v. Zerbst, 304 U.S. 458, 468 (1938),
the Custis Court made it clear that this constitutional challenge alone
falls within an exception to the general rule prohibiting such collateral
attacks upon state convictions used as predicates for sentence
enhancement. Custis, 511 U.S. at 496.

   Two primary considerations compelled the Supreme Court’s
refusal in Custis to allow collateral challenges beyond those based
upon a state’s imposition of a conviction in violation of an indigent
defendant’s right to court-appointed counsel:

    ease of administration and the interest in promoting the
    finality of judgments. With respect to the former, [the
    Court] noted that resolving non-Gideon-type constitutional
    attacks on prior convictions "would require sentencing
    courts to rummage through frequently nonexistent or diffi-
    cult to obtain state-court transcripts or records." 511 U.S., at
    496. With respect to the latter, [it] observed that allowing
    collateral attacks would "inevitably delay and impair the
    orderly administration of justice" and "deprive the state-
    court judgment of its normal force and effect."

Daniels v. United States, 121 S. Ct. 1578, 1581 (2001).

   Accordingly, in a federal sentencing proceeding, once the govern-
ment establishes the fact of prior conviction, the burden rests upon the
defendant to show that the conviction sought to be used as a predicate
conviction under § 4B1.1 is subject to a collateral challenge under the
Gideon exception to Custis. See United States v. Jones, 977 F.2d 105,
109 (4th Cir. 1992); see also Parke v. Raley, 506 U.S. 20, 31 (1992)
("[E]ven when a collateral attack on a final conviction rests on consti-
tutional grounds, the presumption of regularity that attaches to final
judgments makes it appropriate to assign a proof burden to the defen-
dant.").
                      UNITED STATES v. MCVAY                           5
                                  B.

   In this case, McVay asserts that his 1996 state court conviction for
common law robbery was obtained in violation of his right as an indi-
gent defendant to court-appointed counsel under Gideon. Therefore,
we agree that it falls within the exception to the rule announced in
Custis and can be considered on the merits. However, we disagree
with McVay’s assertion that he has satisfied his burden of proving
that the state’s denial of court-appointed counsel to him, based upon
his financial condition at the time, was a constitutionally infirm act.

   Consistent with the Sixth Amendment, South Carolina law pro-
vides that:

    [a]ny person entitled to counsel under the Constitution . . .
    shall be so advised and if it is determined that the person is
    financially unable to retain counsel then counsel shall be
    provided upon order of the appropriate judge unless such
    person voluntarily and intelligently waives his right thereto.

S.C. Code Ann. § 17-3-10 (Law. Co-op. 1985) (emphasis added). To
implement this protection, the Supreme Court of South Carolina has
adopted Supreme Court Rule 602 to guide the defense of indigents.
Rule 602 requires that every accused be taken before an officer of the
court, where they are informed of the nature of the charges filed
against them, as well as of their right to court-appointed counsel if
they are financially unable to employ counsel. If the accused repre-
sents that he is financially unable to employ counsel, he may com-
plete an Affidavit of Indigency in the county where he is charged. See
Rule 602(b), SCACR. The rule further provides that:

    Upon an examination of [the] completed Affidavit of Indi-
    gency . . ., by the officer designated for the purpose of deter-
    mining indigency, along with other facts alleged, a
    presumption of non-indigency is created if the gross income
    of the accused exceeds $125 per week. The baseline figure
    for non-indigency is increased by $20 per dependent.

Rule 602(b)(3), SCACR (emphasis added). However, this minimum
threshold for non-indigency creates only a rebuttable presumption:
6                      UNITED STATES v. MCVAY
      Where the accused’s income exceeds the presumptive
      amount and a presumption of non-indigency is created, but
      liabilities and debts exist as complicating factors, a final
      determination of indigency may be made by the judge with
      jurisdiction over the court in which the matter is to be
      heard.

Id.

   Shortly after his 1996 arrest for robbery in Lexington County,
McVay completed an Affidavit of Indigency seeking court-appointed
counsel, indicating that he was working 26 hours per week at a wage
of $7.00 per hour for a gross weekly income of $182 per week. There-
fore, even working part-time hours, McVay’s income exceeded the
weekly threshold of Rule 602 by $57 per week. McVay testified that
he was informed by the state clerk of court that he made too much
money to qualify for appointed counsel and that his request for coun-
sel was being denied. McVay, in his early 20’s at the time, pleaded
guilty several months later before the circuit judge in Lexington
County and received a custodial sentence of one to six years under
South Carolina’s Youthful Offender Act. At no time in the interim,
or on appeal, did McVay challenge the presumption of non-indigency
under the rule or otherwise pursue a request for court-appointed coun-
sel before the presiding judge.

   In this proceeding, McVay does not challenge Rule 602, or its pre-
sumption of non-indigency, on its face. Rather, McVay contends that
the state’s application of the presumption to him resulted in an uncon-
stitutional deprivation of his right to court-appointed counsel because
he can prove that he was, in fact, financially unable to employ counsel
based upon his circumstances at the time. In particular, McVay testi-
fied before the district court that he contacted two attorneys in the
Lexington County area after he was denied counsel by the state based
upon his income level, but that he was quoted fees of $8,000 and
$10,000 and required to pay one-half of the respective fees up front
before either would agree to the representation. McVay asserts that he
did not have the requisite down-payment in available assets, and set
about to save the requested down-payment from his part-time wages,
but was unable to do so before his case was called for trial in July.
McVay further testified that when his case was called to trial, he was
                        UNITED STATES v. MCVAY                             7
told the State was ready to proceed and was offered a plea, which he
accepted. According to McVay, he was not questioned about his right
to have an attorney represent him or about whether he was waiving
his right to have court-appointed counsel. Consequently, McVay
asserts, he was forced to enter a guilty plea and be sentenced without
benefit of his right to court-appointed counsel.3

   Like the district court, we are satisfied that McVay has failed to
establish that his 1996 state court conviction for common law robbery
was obtained in violation of his Sixth Amendment right to court-
appointed counsel.

   First, South Carolina Supreme Court Rule 602 merely sets forth a
threshold income figure, above which a rebuttable presumption of
non-indigency is created. In his application for court-appointed coun-
sel, McVay represented to the court that he was making $182 a week,
working only 26 hours per week. Thus, even at part-time status,
McVay’s income exceeded Rule 602’s presumed non-indigent
income level. At no time did McVay contest the presumption, present
evidence that the $125 threshold figure was inadequate as applied to
him, offer evidence of liabilities or debts that served as factors com-
plicating his ability to hire counsel, or otherwise offer information
that he believed would show him to be unable to employ counsel not-
withstanding his income level and ability to work. Nor did he ask the
  3
    Not surprisingly, neither the prosecuting attorney nor the circuit judge
who accepted the plea could recall the specific case when contacted by
the government, and the state court transcript of McVay’s plea was no
longer available. Because McVay failed to establish that he was entitled
to court-appointed counsel in the first instance, the absence of the state
court record is of no determining consequence in this proceeding. How-
ever, we note that both the judge and the prosecuting attorney did offer
statements concerning their customary practice in cases involving unrep-
resented defendants. See United States v. Hoggard, 61 F.3d 540, 543 (7th
Cir. 1995) (noting propriety of accepting evidence of the "‘custom and
the practice’ of the trial court in following proper procedures" in such
circumstances); see also Parke v. Raley, 506 U.S. 20, 30 (1992) (noting
that the "presumption of regularity" accompanying prior convictions
offered for purposes of sentence enhancement prevents a defendant from
merely pointing to a missing or silent trial transcript to prove the invalid-
ity of the prior conviction on collateral review).
8                      UNITED STATES v. MCVAY
circuit court to review his financial status. Consequently, McVay
failed to establish that he was financially unable to hire private coun-
sel at the time of his arrest or plea.

   This leads us to McVay’s attempt to demonstrate in this proceeding
that he was financially unable to retain counsel in 1996, based upon
his unique circumstances at the time. Specifically, McVay claims that
he was financially unable to employ counsel because his actual
expenses nearly equaled his part-time income and because, between
the time he was denied court-appointed counsel and the time he
appeared before the circuit court for sentencing, he was unable to
retain either of the two attorneys he contacted because they required
down payments of $4000 and $5000 respectively.

   As an initial premise, we are hesitant to entertain a collateral attack
upon a state court conviction serving as a predicate offense for pur-
poses of U.S.S.G. § 4B1.1, and thereby upset our usual respect for the
finality of such convictions, based upon evidence of indigency which
was never placed before the state court for consideration, either on
direct appeal or in state habeas proceedings. The Sixth Amendment
requires a state to appoint counsel to an accused who establishes
financial inability to retain counsel, see Gideon, 372 U.S. at 344-45,
and McVay plainly failed to do so before the state court.

   Nevertheless, we need not answer today the question of whether
and under what circumstances a criminal defendant can collaterally
attack a predicate state court conviction based upon evidence of indi-
gency never submitted to that court because, even were we to decide
that McVay’s additional evidence was properly considered by the dis-
trict court, that evidence likewise fails to establish that he was finan-
cially unable to employ counsel in 1996. McVay’s showing consists
of evidence that he contacted two attorneys to represent him after his
application for court-appointed counsel was denied, and that he was
unable to pay either of their requested down payments. McVay testi-
fied that he set about to save the down-payment on his part-time
income, but made no attempt to seek full-time employment or a sec-
ond job to raise his income level. Nor, apparently, was any effort
made to hire other counsel, who might not require such a down pay-
ment, or to borrow the money requested by the two attorneys he did
contact. To militate against this failure, McVay claims that he
                       UNITED STATES v. MCVAY                           9
believed the part-time job was the best he could do because he lacked
transportation, yet when outlining his debts and liabilities in support
of his claim of indigency, McVay included rent, utilities, food and
payment of his cousin’s car insurance because his cousin "took [him]
anywhere [he] needed to go." J.A. 248.

   All in all, McVay’s showing in this proceeding falls far short of
that necessary to retroactively establish indigency for purposes of the
Sixth Amendment and void his state court conviction. This is not a
case in which an accused was denied the opportunity to establish indi-
gency and obtain court-appointed counsel as required under Gideon.
McVay was given an opportunity to establish that he was financially
unable to retain counsel to represent him in the defense of the 1996
charges against him, but he did not make that requisite showing. He
now seeks to collaterally challenge the conviction as being violative
of his Sixth Amendment right to court-appointed counsel as espoused
in Gideon, based upon evidence never submitted to the state. But,
even this showing — which rests principally upon his current testi-
mony that two attorneys he contacted to represent him asked for a
cash down-payment which he did not have and that the income he
made working part-time was the best he could do at the time due to
his transportation difficulties — is insufficient to prove that he was
financially unable to obtain counsel to represent him. The Sixth
Amendment requires a state to appoint counsel to an indigent defen-
dant, but this does not mean that the accused’s ability to employ
counsel must be measured without regard to the accused’s ability to
maximize his income, work to his potential, or otherwise make the
personal sacrifices necessary to bring his assets to the level necessary
to realize (in cash) his financial ability to employ counsel. In this pro-
ceeding, McVay has not shown that any such reasonable attempt was
made.

                                   III.

   For the foregoing reasons, we agree that McVay has failed to carry
his burden of proving that his 1996 state court conviction was
obtained in violation of his constitutional rights and, therefore, we
affirm the sentence imposed by the district court.

                                                             AFFIRMED
10                     UNITED STATES v. MCVAY
KING, Circuit Judge, dissenting:

   I write separately and briefly in dissent. My disagreement stems
from the majority’s conclusion that McVay was properly sentenced
as a career offender, in spite of his contention that one of his prior
state convictions is tainted by the denial of his right to counsel. In
rejecting McVay’s challenge because he "fails to establish that he was
financially unable to employ counsel in 1996," ante at 8, I believe the
majority misapprehends the evidence of McVay’s indigency.

                                    I.

   As the majority observes, the Supreme Court, in Custis v. United
States, 511 U.S. 485, 496 (1994), recognized that a defendant may
collaterally attack a state court conviction used to enhance his federal
sentence when the conviction was obtained in violation of the Sixth
Amendment right to counsel.1 See also Daniels v. United States, 121
S. Ct. 1578, 1583 (2001) ("If an enhanced federal sentence will be
based in part on a prior conviction obtained in violation of the right
to counsel, the defendant may challenge the validity of his prior con-
viction during his federal sentencing proceeding."). The rationale
underlying Custis and Daniels is a longstanding principle: the failure
to provide counsel to an indigent defendant is a jurisdictional defect
which voids a conviction. Johnson v. Zerbst, 304 U.S. 458, 468 (1938).2
  1
     In Custis, the Supreme Court dealt with a statutory sentencing
enhancement under the Armed Career Criminal Act, 18 U.S.C. § 924(e).
The Court’s holding, however, also applies to sentencing enhancements
pursuant to U.S.S.G. § 4B1.1. See United States v. Bacon, 94 F.3d 158,
163 (4th Cir. 1996) ("[L]ike many of our sister circuits, we find [Cus-
tis’s] reasoning equally compelling in the context of Guidelines sentenc-
ing.").
   2
     Because McVay’s evidence of indigency implicates whether his con-
viction was jurisdictionally defective, we are compelled to consider his
evidence, regardless of whether it was first presented in state court.
Indeed, the district court properly accepted and considered McVay’s evi-
dence. Cf. Kelly v. United States, 29 F.3d 1107, 1113 (7th Cir. 1994)
(vacating defendant’s sentencing enhancement based on argument, raised
for first time on 28 U.S.C. § 2255 motion, that defendant’s conviction
suffered from jurisdictional defect and "a jurisdictional defect cannot be
procedurally defaulted").
                       UNITED STATES v. MCVAY                          11
                                   II.

   During the period between his state-court indictment in February
1996 and his conviction in July 1996, McVay was working as a pic-
ture framer. He was employed twenty-six hours per week at a rate of
$7.00 per hour, with a gross weekly income of approximately $182.
In his October 2000 sentencing proceeding in district court, McVay
testified that, during the relevant period in 1996, he took home, after
taxes, about $160 per week. His affidavit of indigency, filed in the
state court of Lexington County, South Carolina, on March 26, 1996,
reflects that McVay had no savings and no other source of income.
According to McVay, he had normal debts and liabilities, including
a $275 monthly rent payment, $80 to $100 in monthly utility costs,
and $60 to $65 weekly in food expenses. Allowing for these basic liv-
ing expenses, McVay was left with a disposable income of virtually
nothing. Moreover, when we consider that McVay, according to his
testimony, was also paying for his cousin’s car insurance (in
exchange for receiving transportation to work), he plainly lacked the
funds necessary to hire a lawyer to defend him against his common
law robbery charge. In any event, it is uncontradicted that —in spite
of his dire financial circumstances — McVay actually attempted to
retain counsel in the Lexington County area. He sought out two sepa-
rate lawyers, and he was quoted lump-sum fees of $8,000 and
$10,000, respectively, with each lawyer demanding half the money up
front.3 McVay, however, lacked any funds to make a $4,000 or $5,000
up-front payment to a lawyer.

   The majority opinion hypothesizes that McVay would have been
able to afford counsel if he had been more industrious and worked
full-time, or if he had borrowed the money necessary to make the up-
front payment. I see such speculation as unduly optimistic. First,
  3
   It is not surprising, or even unusual, that these lawyers would demand
significant up-front payments from McVay. Common sense, as well as
time-honored practice, dictates that defense lawyers procure their fees
before a criminal case is concluded. On the one hand, if a defendant is
convicted, he will probably be incarcerated and unable to pay fees, while,
on the other, an acquitted defendant generally lacks any great incentive
to then pay his defense lawyer. As such, in cases such as this, lawyers
must get the money "up front," or risk not being paid at all.
12                     UNITED STATES v. MCVAY
McVay makes the entirely plausible claim that he could not procure
full-time employment because he lacked his own transportation. Sec-
ond, the contention that McVay could have borrowed the necessary
funds to retain counsel is simply unrealistic. As a convicted felon on
bond facing a second felony indictment, with no assets and a low-
paying part-time job, McVay was an entirely unlikely — and unsatis-
factory — candidate for a bank loan.

   Given the uncontradicted evidence that McVay was indigent when
he was denied counsel in connection with his July 1996 conviction for
common law robbery, the district court’s finding to the contrary is
clearly erroneous. Because McVay was denied his constitutional right
to counsel, his July 1996 conviction cannot be considered in calculat-
ing whether he is a career offender pursuant to U.S.S.G. § 4B1.1. As
such, the district court erred in sentencing McVay as a career offender.4
I would therefore vacate the sentence and remand for resentencing, to
be imposed without consideration of McVay’s tainted conviction.
  4
   Under U.S.S.G. § 4B1.1, McVay’s status as a career offender resulted
in an offense level of 31 and a criminal history category of VI, which
yielded a guidelines range of 188 to 235 months. Properly excluding
McVay’s 1996 common law robbery conviction from the sentencing cal-
culation, however, would result in an offense level of 21 and a criminal
history category of II, which carries a guidelines range of 41 to 51
months. As such, the tainted conviction resulted in an increase to
McVay’s sentence of at least 137 months.